Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed April 26, 2019 are pending in which claims 1 and 9, and 16 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 4/26/2019, 6/4/2020, and 9/14/2020 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 31-32 and 37-39 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to “The method … cache storage device is selected from storage device is selected from a group consisting of a hard disk drive (HDD) and a solid-state drive (SSD)”.  As specified in paragraph 32-33 of specification the storage devices can be HDD and/or SSD “some of the files are also written into an HDD or SSD, which acts as a cache”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3-5, 8-9, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al. United States Patent Publication No. 2015/0161161.

As per claims 1, 9, and 16:
Iwanaga et al. teach (A) method for enumerating files on a tape medium and a cache storage device (Par. 5: The total number of files recorded on the tape medium), the method comprising: 
receiving a command to enumerate a directory having a plurality of files stored on a tape medium(Par. 80-81: (The files storage on separate virtual directories on a tape medium (Par. 80)) and (Specifically shows the number of files are assigned to a virtual directory (Par. 81))) ; 
determining that the directory has been at least partially cached to a cache storage device(Par. 34: A directory that includes a large number of files. The linear tape file system is modified to permit the partition of an index into a plurality of files. During synchronization process a dismount (or unmount) operation would be performed for dismounting a tape medium, instead of writing the entire index into a tape medium from a disk cache and a partial index which contains only the information for the files that belong to is written into the tape medium, and are included in, a virtual directory that includes the added/updated file); 
for each file of the directory that is stored in the cache storage device (Par. 68: The file information for each file is stored in a storage device): 
determining whether the file has been enumerated (Par. 81: The directory includes a plurality of files that the number of files that are assigned to the directory is known); and 
responsive to determining that the file has not been enumerated, returning information of the file as a response to the command (Par. 5-6, 89 and 91: The partial index includes the information for files and if the number of files (partial index) less than total number of files recorded on the tape medium (full index) (Par 5)) and (“The method comprises receiving a request to mount the tape medium in the tape storage device. The tape medium comprises at least one full index stored on the tape medium and at least one partial index stored on the tape medium. The method further comprises identifying a most recent generation index that is a full index stored on the tape medium and reading first index information from the full index” (Par. 6)) and (The whole process of determination of the file has not been counted would be explained in Fig. 10) (Par. 89))); and 
mounting the tape medium in parallel to retrieving data from the cache storage device (Par. 6: “the method comprises building an index of all files stored on the tape medium from the first index information second index information and mounting the tape medium using the index of all files stored on tape medium”.  

As per claims 3, 11, and 18:
Iwanaga et al. teach a method, 
wherein determining that the directory has been at least partially cached to the cache storage device includes (Par. 34: A directory that includes a large number of files. The linear tape file system is modified to permit the partition of an index into a plurality of files. During synchronization process a dismount (or unmount) operation would be performed for dismounting a tape medium, instead of writing the entire index into a tape medium from a disk cache and a partial index which contains only the information for the files that belong to is written into the tape medium, and are included in, a virtual directory that includes the added/updated file): 
determining an identifier for the tape medium (Par. 71: The tape medium has identifier);  
P201804729US0145 of 51retrieving, from a memory unit, index information for the tape medium using the identifier (Par. 71:”Reference is then made to the index on the tape medium having a latest generation identifier”); and 
determining, using the index information that the directory has been cached (Par. 81 and 85).

As per claims 4, 12, and 19:  
Iwanaga et al. teach a method, 
wherein the index information includes one or more selected from the group consisting of a directory name for each cached directory, a directory name for each cached file, and an identifier of a cache storage device where each cached directory or file is stored (Par. 3 and 76: The method utilizes index which is included in the metadata and contain content such as a universally unique identifier (UUID) to identify the file and file name which is stored and these information would be stored into the tape medium). 

As per claims 5, 13, and 20: 
, 
wherein the index information further comprises a location of the directory in the cache storage and a location of the directory on the tape medium (Par. 78 and 84: (The partial index that is generated would have the path of files (location) on both the storage device and tape medium (Par. 78)) and (The partial index contains information of files as well as directories).  

As per claim 8: 
Iwanaga et al. teach a method, 
wherein the cache storage device is selected from a group consisting of a hard disk drive (HDD) and a solid-state drive (SSD) (Par. 30: the disk cache functionality uses the Hard disk drive (HDD) and store all piece of index information on HDD).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-7 and 14-15 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Iwanaga et al. United States Patent Publication No. 2015/0161161 as applied to claims 1, 3-5, 8-9, 11-13, 16, and 18-20  in view of Tsuda United State Patent Publication No. 2015/0095294.

As per claims 6 and 14:
Iwanaga et al. do not explicitly disclose for the moving a tape head of a tape drive to which the tape medium is being mounted to the location of the directory on the tape medium.  However, Tsuda teaches a method,
wherein mounting the tape medium in parallel to retrieving data from the cache storage device comprises moving a tape head of a tape drive to which the tape medium is being mounted to the location of the directory on the tape medium (See Tsuda Par. 12: For accessing a file on tape medium as a secondary medium the head of the tape drive moves to the position of location of file on the tape medium).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Iwanaga et al. to have the moving a tape head of a tape drive to which the tape medium is being mounted to the location of the directory on the tape medium.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Iwanaga et al. and Tsuda before him/her, to modify the system of Iwanaga et al. to include the moving a tape head of a tape drive to which the tape medium is being mounted to the location of the directory on the tape medium of Tsuda, since it is suggested by Tsuda such that, the method provide a technique that allows the index writing in a linear tape file system for accessing the files on the tape medium to move the tape head location to the position of the file on the tape (See Tsuda Par. 12

As per claims 7 and 15:
Iwanaga et al. as modified teach a method, 
wherein the tape head is moved to a location of a first un-cached file of the directory See Tsuda Par. 12: A sequential-access storage medium, a head of a tape drive moves to a file writing or reading position upon access to a target file on the secondary storage medium). 

Allowable Subject matter
Claims 2, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kilaru et al. United States Patent Publication No. 2018/0018270,
Greco et al. United States Patent Publication No. 2004/0165304,
Hasegawa et al. United States patent No. 9,502,052,
O’Connell, JR et al. United States Patent Publication No. 2017/0310783.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.
The examiner can normally be reached on M-TH every other F 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157